                                   Case 8:21-cv-01919-PWG Document 1-1 Filed 07/30/21 Page 1 of 3
                                                          Exhibit A to the Complaint
Location: Rockville, MD                                                                             IP Address: 73.128.172.219
Total Works Infringed: 26                                                                           ISP: Comcast Cable
 Work      Hashes                                                                UTC        Site           Published    Registered   Registration
 1         Info Hash:                                                            07-05-     Blacked        06-19-2021   07-08-2021   PA0002300660
           4D55E274BBF2E7B057CD8A007B340B8F471F92C4                              2021
           File Hash:                                                            18:06:32
           AC2FEAEF2A7C9D68EEBA90ED8249FD890523B6C78D3E851E5876566907DA1A10
 2         Info Hash:                                                            06-19-     Blacked        05-29-2021   07-08-2021   PA0002300658
           6B7AFBC66F26085D7C1481004EFBF08404097D58                              2021
           File Hash:                                                            01:05:25
           5370C5430308806127F943DBBFF09F1EDE55FDDEE805538951E37B67640DC422
 3         Info Hash:                                                            06-10-     Vixen          05-21-2021   06-03-2021   PA0002299688
           468B16982691C5EC859E27FC7DB0CB4A23EFBFEC                              2021
           File Hash:                                                            03:26:11
           6A53E0B152D167C64AFA6C98580D032B9346556BBC710AAFB5FCFED8FB47D465
 4         Info Hash:                                                            06-10-     Blacked        05-22-2021   06-09-2021   PA0002295591
           D0DA7FAA1A2C9A7CB4560846FE21B2CEA37501BC                              2021
           File Hash:                                                            03:19:47
           CDEC49DFF5C64043A5223D570A0FB4D175AEEE463E9B0589EB40BD8C0C932C7C
 5         Info Hash:                                                            06-10-     Blacked        05-17-2021   06-03-2021   PA0002299687
           C9B87F7FCE22F10DF65A45825E381968FFB29472                              2021       Raw
           File Hash:                                                            03:15:05
           0FB9892C2F76FF3FBDD59906A779FD46CB167799C6056A0406EA24379398714F
 6         Info Hash:                                                            05-29-     Blacked        05-07-2021   06-09-2021   PA0002295580
           6A92ED95AA76F89E27CFF587A77FFFDE83362E81                              2021
           File Hash:                                                            04:24:59
           81257EA14F9E6CD648CA3C84F68F6A91B67032FD55A247ADCA1F38514DF12A0C
 7         Info Hash:                                                            05-29-     Blacked        05-10-2021   06-15-2021   PA0002296920
           A1E1A3C583B67DD01750FA4D4D932F440E49B6EF                              2021       Raw
           File Hash:                                                            04:24:45
           B6127B3C4433AB85FA51CB927297EE381F1B7FB19170BF1665D9B9A044551C5D
 8         Info Hash:                                                            05-21-     Blacked        04-26-2021   06-09-2021   PA0002295596
           B103DC0A7CBB5DA036563274CA5BA61E65EF822F                              2021       Raw
           File Hash:                                                            04:29:58
           382280A5D367505B880A44810F2F6EDF4CE0BEB72B7FD8C0D59EE24938429AB6
                               Case 8:21-cv-01919-PWG Document 1-1 Filed 07/30/21 Page 2 of 3
Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         05-20-     Blacked   05-03-2021   06-15-2021   PA0002296918
       65A8F206141EB10A442866B90EFD0141195DDA20                           2021       Raw
       File Hash:                                                         23:33:46
       3E9306A2DFC01C98D1F65460B38B737A728608CAFE5906A8C2983B26FE3CF077
10     Info Hash:                                                         05-09-     Blacked   04-19-2021   04-27-2021   PA0002288984
       1131137E07C4026A3A78DCFED97242444284D2DE                           2021       Raw
       File Hash:                                                         22:09:10
       462B7D5D68F0B444C8B9207058FA80D435FF6BB40F42A5037402819D7E4846B3
11     Info Hash:                                                         04-29-     Blacked   04-12-2021   04-27-2021   PA0002288983
       D82FDB876FA61FBF5779B56DE254C06867BD82D4                           2021       Raw
       File Hash:                                                         23:54:57
       F5D43B4293E841C1705701B929D6246EC86EAF539F9CA169B5037A89C1ED85E4
12     Info Hash:                                                         04-26-     Blacked   04-03-2021   04-14-2021   PA0002286725
       10CFDEE71E1144008E77108D4DE50A00ACF25AF5                           2021
       File Hash:                                                         23:07:37
       C8643F3B09F4EB4F78D54152D455D0D42EF8B6E46AD09044DAA324389CF994A4
13     Info Hash:                                                         04-26-     Blacked   03-29-2021   04-14-2021   PA0002286726
       F436716E467358A87CA812C874AD4FBE443ACD9C                           2021       Raw
       File Hash:                                                         17:37:43
       5A9629BD9998889373B3711AE73D36AA68B5493EED9C8A9F6343DCED00AFFE51
14     Info Hash:                                                         03-29-     Blacked   03-13-2021   03-22-2021   PA0002282509
       29080348D67D4520FB2C9CCFD74735BA94B8638B                           2021
       File Hash:                                                         14:00:29
       5D8F612B4054838868FD5D92942F25A2F7315107BB3AF70DC7E661A01EF24388
15     Info Hash:                                                         03-26-     Tushy     12-06-2020   12-28-2020   PA0002269080
       4D354C5790D6AC9010DE3C8FCF304B9F166935E3                           2021
       File Hash:                                                         19:47:04
       10227A09710D17B169E853A682617F8CD3D870AB779CC0CA33394064D305C7C3
16     Info Hash:                                                         03-26-     Blacked   03-01-2021   03-08-2021   PA0002280355
       E5A6E612E0C052ABEB93B81B989A930C9C4AD15F                           2021       Raw
       File Hash:                                                         00:49:21
       64691131C0805D66464A070DC2CE8B65033CEF77C31EE6D5251D1979B37CB46D
17     Info Hash:                                                         03-17-     Blacked   02-27-2021   03-08-2021   PA0002280373
       205D3A9661157A480B0F42DA64F0505A35F0A479                           2021
       File Hash:                                                         03:49:31
       86DA3C4E150C892D2E27331090C9F83BEDD90B836C4BA4C2A1A16E168BFEA92F
                               Case 8:21-cv-01919-PWG Document 1-1 Filed 07/30/21 Page 3 of 3
Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         03-11-     Vixen     02-05-2021   02-09-2021   PA0002276151
       EB2F55053CBABCB544A4C56CFECBDB52C0A94BF3                           2021
       File Hash:                                                         23:44:13
       2BB8B24F3B41E73E425075504E83A53C0D1E709F9916E6C7EA5671E2A27BE6AF
19     Info Hash:                                                         03-05-     Vixen     12-25-2020   02-02-2021   PA0002280511
       F6163E51BBB7FC6F648A3A1DDF21C7DAA8BAD96F                           2021
       File Hash:                                                         17:00:59
       5A570A2E224189E70FAAA309F8F796A44C11D823ADA829737C859B18B5CAE08D
20     Info Hash:                                                         02-10-     Vixen     01-22-2021   02-26-2021   PA0002283698
       E5C15430C8AACA23BED9FD786F87D71C744F3718                           2021
       File Hash:                                                         04:24:44
       5488813047B48866EE04408EDF1F2A53DE6FF80DA9ACA4913D58B7DF065F1813
21     Info Hash:                                                         11-30-     Vixen     11-27-2020   11-30-2020   PA0002266359
       5CDBC938026E69BB0AB5095CBDA1D40272137848                           2020
       File Hash:                                                         04:12:15
       C244D99BE64B196FC48133456B2307AF2C9238C3A25D97D2027E48D309FCEA88
22     Info Hash:                                                         11-20-     Blacked   11-16-2020   11-30-2020   PA0002266360
       0A9EF185B223767F424C05305222E7F14C10C734                           2020       Raw
       File Hash:                                                         23:19:39
       F949F9F17DF3AA3250701D1C97A6109FC5A82305A137E17785F82FD1E2C0F588
23     Info Hash:                                                         11-20-     Blacked   11-14-2020   11-30-2020   PA0002266362
       ABC0C195E2BBF84F587F37AF7EB8F746860EE8AB                           2020
       File Hash:                                                         22:57:27
       D9789C10F5472D6DB4B2A8D9F8CD8E0A7C7087FA1FF2A83B2F39ADC6D3A0B691
24     Info Hash:                                                         10-26-     Blacked   10-26-2020   11-18-2020   PA0002272624
       552E9626096594C121A34BF2254274800177A1CA                           2020       Raw
       File Hash:                                                         22:56:33
       6D1772B46B0B5AD91B7C753C1D8C1EA82E8886803D5CB64B14E7EC165BD32490
25     Info Hash:                                                         10-26-     Vixen     10-23-2020   11-18-2020   PA0002272622
       9C47AE69FF849522050F919C510A7591CF8FECBF                           2020
       File Hash:                                                         22:56:33
       AEAE6BD28A2167D70241E529F9DEA01461D992E6EB07CAC44D90A020805E212C
26     Info Hash:                                                         10-26-     Vixen     10-16-2020   11-18-2020   PA0002272621
       A53FA062B2CFF2ED2F8BEF21F38801F5D6E8E809                           2020
       File Hash:                                                         22:54:51
       991BC247E585039BF1D0618EBE300F710A294F7148138A213C886DE7C52512BA
